Citation Nr: 9931445	
Decision Date: 11/05/99    Archive Date: 11/17/99

DOCKET NO.  97-29 873	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York  


THE ISSUE

Whether a May 1949 denial of service connection for hearing 
loss and tinnitus was clearly and unmistakably erroneous.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had verified active duty from September 1940 to 
July 1945; he also had prior service from May 1938 to June 
1940.  

This matter comes before the Board of Veterans' Appeals 
(Board) following an April 1997 VA determination that there 
was no clear and unmistakable error (CUE) in a May 1949 
denial of service connection for hearing loss and tinnitus.  


FINDINGS OF FACT  

1.  A claim of clear and unmistakable error in a May 1949 
decision was denied in November 1995 on the same grounds now 
argued by the veteran in his appeal of an April 1997 denial.

2.  The veteran was notified of the November 1995 denial, but 
did not initiate an appeal.

CONCLUSION OF LAW

The veteran's current claim of clear and unmistakable error 
is barred by the doctrine of res judicata.  Olson v. Brown, 5 
Vet. App. 430 (1993); Norris v. West, 11 Vet. App. 219, 224 
(1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Section 3.105(a) of title 38, Code of Federal Regulations, 
provides as follows:

Previous determinations which are final 
and binding, including decisions of 
service connection, . . . will be 
accepted as correct in the absence of 
clear and unmistakable error.  Where 
evidence establishes such error, the 
prior decision will be reversed or 
amended. . .

38 C.F.R. § 3.105(a) (1999).  A claim of clear and 
unmistakable error is a collateral attack on a final RO 
decision.  Smith v. Brown, 35 F.3d 1516 (Fed.Cir. 1994).  
Under § 3.105(a), clear and unmistakable error requiring 
revision of a prior final rating action exists only where it 
appears "undebatably" that "[e]ither the correct facts, as 
they were known at the time, were not before the adjudicator 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied."  Russell v. Principi, 3 Vet.App. 
310, 313 (1992). A determination that there was clear and 
unmistakable error must be based on the record and the law 
that existed at the time of the prior unappealed rating 
decision.  Russell, at 314.  Additionally, clear and 
unmistakable error is the kind of error of fact or law that, 
when called to the attention of later reviewers, compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Fugo v. Brown, 6 Vet.App. 40, 43 (1993).  A 
disagreement with how the RO evaluated the facts is 
inadequate to raise such a claim.  Luallen v. Brown, 
8 Vet.App. 92, 95 (1995).  

In the veteran's case, his claim as appealed to the Board is 
not his first such claim.  A claim of clear and unmistakable 
error in the May 1949 denial of service connection for 
hearing loss and tinnitus was considered by VA in November 
1995.  The veteran, through his representative, argued, as he 
has during his current appeal, that the evidence available in 
May 1949 showed noise exposure in service and included 
medical opinion evidence that hearing loss demonstrated in 
1949 was due to such in-service exposure.  It was maintained 
in 1995, as now, that regulations allowing for a grant of 
service connection when disability is first diagnosed after 
discharge were not properly applied in May 1949.  The veteran 
was notified of the November 1995 denial, but no appeal was 
initiated within the time period allowed.  38 C.F.R. 
§§ 20.302, 20.1103 (1995).  Consequently, the 1995 rating 
decision became final regarding the May 1949 rating decision.  

When the denial of a claim of clear and unmistakable error 
becomes final within the meaning of § 20.1103, a claim of 
clear and unmistakable error based on the same particulars as 
previously considered may not be raised again.  Olson v. 
Brown, 5 Vet. App. 430 (1993); Norris v. West, 11 Vet. App. 
219 (1998).  Because the veteran's current allegation of 
error is the same as addressed in November 1995, it would be 
error to again address the claim as it is barred by the 
doctrine of res judicata.  Norris, supra.  Lacking authority 
to address the veteran's claim, the Board finds that this 
appeal should be dismissed.


ORDER

The appeal is dismissed.  



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

